      Case 1:20-cv-00039-LG-FKB Document 14 Filed 12/04/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 DIMPLE ELIZABETH GRIFFIN,
 Mother and Guardian on behalf
 of J.H. minor son                                                       PLAINTIFF

 v.                                                CAUSE NO. 1:20CV39-LG-FKB

 COMMISSIONER OF SOCIAL
 SECURITY ADMINISTRATION                                              DEFENDANT

          ORDER ADOPTING REPORT AND RECOMMENDATION

      BEFORE THE COURT is the [13] Report and Recommendation entered by

United States Magistrate Judge F. Keith Ball. Judge Ball recommends that the

plaintiff’s Social Security Appeal should be dismissed for failure to prosecute. The

plaintiff has not filed an objection to the Report and Recommendation.

      Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”) In such cases, the Court need only satisfy itself that there is no clear

error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996).

      Having conducted the required review, the Court finds that Judge Ball’s

Report and Recommendation is neither clearly erroneous nor contrary to law. The

Court recognizes that the dismissal of this case could have the effect of a dismissal
      Case 1:20-cv-00039-LG-FKB Document 14 Filed 12/04/20 Page 2 of 3




with prejudice in this pro se social security appeal. See Cole v. Barnhart, 193 F.

App’x 279, 281 (5th Cir. 2006).

      Dismissals with prejudice for failure to prosecute are proper only
      where (1) there is a clear record of delay or contumacious conduct by
      the plaintiff and (2) the district court has expressly determined that
      lesser sanctions would not prompt diligent prosecution, or the record
      shows that the district court employed lesser sanctions that proved to
      be futile.

Stearman v. Comm’r of Internal Revenue, 436 F.3d 533, 535 (5th Cir. 2006) (citing

Tello v. Comm’r of Internal Revenue, 410 F.3d 743, 744 (5th Cir. 2005)). The only

action taken by the plaintiff since February 2020 was to call the Clerk of Court and

provide an updated address. Although the Court’s [11] Order Directing the Filing of

Briefs was mailed to the plaintiff’s new address, she never filed a brief or sought

additional time to file a brief. She also failed to respond to an [12] Order to Show

Cause why her case should not be dismissed. Finally, she did not object to the

instant [13] Report and Recommendation proposing dismissal for failure to

prosecute. The plaintiff’s repeated failure to respond to and comply with Court

Orders justifies a finding of a clear record of delay. Furthermore, lesser sanctions

than dismissal would be futile because it appears that the plaintiff has abandoned

her appeal. This case cannot proceed without the plaintiff’s action, and the Court

can do nothing more to compel her action. Therefore, the Report and

Recommendation is adopted as the opinion of this Court.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [13] Report

and Recommendation entered by United States Magistrate Judge F. Keith Ball is




                                          -2-
      Case 1:20-cv-00039-LG-FKB Document 14 Filed 12/04/20 Page 3 of 3




ADOPTED as the opinion of this Court. This appeal is DISMISSED for failure to

prosecute. The Court will enter a separate judgment pursuant to Fed. R. Civ. P. 58.

      SO ORDERED AND ADJUDGED this the 4th day of December, 2020.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE




                                        -3-
